Case 1:20-cv-00299-CG-MU Document 9 Filed 08/04/20 Page 1 of 1           PageID #: 50




                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

JOE NATHAN JAMES, JR., Z-610,              )
                                           )
       Plaintiff,                          )
                                           )
vs.                                        )   CIVIL ACTION 20-0299-CG-MU
                                           )
TERRY RAYBON, et al.,                      )
                                           )
       Defendants.                         )

                                      ORDER

      After due and proper consideration of all portions of this file deemed relevant

to the issues raised, and a de novo determination of those portions of the Report and

Recommendation to which objection is made, the Report and Recommendation of

the Magistrate Judge made under 28 U.S.C. § 636(b)(1)(B) is ADOPTED as the

opinion of this Court. It is ORDERED that this action be DISMISSED without

prejudice as malicious pursuant to 28 U.S.C. § 1915(e)(2)(B)(i), and that the action

be counted as a strike for the purposes of 28 U.S.C. § 1915(g).

      DONE and ORDERED this 4th day of August, 2020.

                                  /s/ Callie V. S. Granade
                                  SENIOR UNITED STATES DISTRICT JUDGE
